The allocution which resulted in the appellant’s admission that he had committed an act which, if committed by an adult, would have constituted the crime of attempted sodomy in the first degree, was legally deficient because the Family Court failed to adequately apprise the appellant of the consequences of waiving his rights, including all possible dispositional alternatives (see, Family Ct Act § 321.3 [1]; Matter of Corey L., 133 AD2d 153; Matter of Kenny A., 125 AD2d 464; Matter of Delfín A., 123 AD2d 318, 319). Accordingly, as the Corporation Counsel concedes, reversal is warranted.
We have considered the appellant’s remaining contentions and find them to be either without merit or academic in light of the above determination. Balletta, J. P., Rosenblatt, Miller and Ritter, JJ., concur.